DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Request for Continued Examination filed on 12/01/2021.
Claims 6, 10, 11, 23, and 24 have been amended. 
Claims 27 and 28 newly added.
Claims 1-5, 7-9, and 12-22 have been cancelled.
Claims 6, 10, 11, and 23-28 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 aa are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (DE 10006570, English Translation) in view of Quigbo Yu et al. (J of Mater. Chem. B, 3, 1439-1445, 2015).
Kremmer discloses a contrast agent comprising hemin covalently coupled to protein such as human serum albumin or transferrin (reads on protein} by covalent bonds. Kremmer also discloses process for the preparation of such conjugates as well as the use of these conjugates as MA contrast agents, in particular to the display solid tumors, lymph node and inflammatory process (page 2). Additional disclosure includes that the conjugates advantageously have long availability in the circulation, their high enrichment in solid tumours and inflammatory processes and also good biological compatibility, safely and degradability.
Kremmer fails to disclose polysaccharide conjugate in contrast agent composition.
Yu discloses synthesis of core-shell crosslinked dextran-hemin micelles for using as a phototriggered switch for the controlled release of loaded 5-fluorouracil (5FU) (abstract). Dex–Hemin derivatives, readily obtained by coupling hemin to dextran, can self-assemble to micelles in water.

    PNG
    media_image1.png
    421
    686
    media_image1.png
    Greyscale

Additional disclosure includes that 5FU-loaded crosslinked dextran-hemin micelles present greater antitumor effect than free 5FU or crosslinked micelles under laser irradiation, indicating the excellent synergetic antitumor effect of hemin with 5FUin the as-prepared micelles.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate polysaccharide as conjugate into Kremmer ‘s contrast composition. The person of ordinary skill in the art would have been motivated to make modifications because Yu teaches that that 5FU-loaded crosslinked dextran-hemin micelles present greater antitumor effect than free 5FU or crosslinked micelles under laser irradiation, indicating the excellent synergetic antitumor effect of hemin with 5FUin the as-prepared micelles (abstract) and reasonably would have expected success because the core-crosslinked dextran micelles based on decorated hemin, loading and .
Claims 11, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (DE 10006570, English Translation) in view of Quigbo Yu et al. (J of Mater. Chem. B, 3, 1439-1445, 2015) as applied to claims 6 and 10 above, and further in view of Jih-Jong Lin et al.(Proc. Nat. Acad. Sci. 88, 6068-6071, 1991).
Kremmer and Quigbo Yo teaches as discussed above.
Kremmer and Quigbo Yo fails to disclose ferritin as conjugate to hemin
Lin discloses crosslinking of hemin to a specific site on the 90-KDa ferritin repressor protein (FRP) (abstract). Lin discloses that evidence for the crosslinking of hemin to FRP was obtained by incubating freshly prepared [14C]hemin with highly purified FRP or other proteins and analyzing the products by SDS/PAGE and fluorogaraphy. Additional disclosure includes that in vitro experiments that one or more specific binding sites for hemin must exist on the FRP and studies in laboratory indicate that heme, or a closely related molecule, can also induce ferritin synthesis in vivo and the process may occur via a direct binding of hemin to FRP, which inactivates FRP for repression and allows translation of the ferritin mRNA to proceed unimpeded.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate ferritin protein as conjugate into Kremmer’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Lin teaches that heme, or a closely related molecule, can also induce ferritin synthesis in vivo and the process may occur via a direct binding of hemin to FRP, which inactivates FRP for repression and allows translation of the ferritin . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (DE 10006570, English Translation) in view of Quigbo Yu et al. (J of Mater. Chem. B, 3, 1439-1445, 2015) as applied to claims 6 and 10 above, and further in view of Kiessling et al. (EP 3295962).
Kremmer and Quigbo Yo teaches as discussed above.
Kremmer and Quigbo Yo fails to disclose oligomer or polymer selected from the group consisting of dendreimers or polyacrylic acid as conjugate to hemin.
Kiessling discloses tetrapyrrole conjugates compounds, and the use of such conjugates (abstract and 0001). In one embodiment, discloses FeII/FeIII tetrapyrroles or porphyrin conjugate contrast agent is functionalized or covalently bound to polyacrylates, hydrogels, polyacrylic acid, PVP, multivalent polymers and copolymers and mixtures of these components (0017). Additional disclosure includes that hemin like tetrapyrrole conjugates as a non-toxic contrast agent with good imaging results, which can be used to image implants, carrier gels and even as contrast agents in order to provide alternatives as injectable MRI contrast agents.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate disclose oligomer or polymer selected from the group consisting of dendreimers or polyacrylic acid as conjugate into Kremmer’s composition. The person of ordinary skill in the art would have been motivated to make those .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (DE 10006570, English Translation) in view of Quigbo Yu et al. (J of Mater. Chem. B, 3, 1439-1445, 2015) as applied to claims 6 and 10 above, and further in view of Sergey Martsev et al. (J Immunological Method, 186, 293-304, 1995).

Kremmer and Quigbo Yo teaches as discussed above.
Kremmer and Quigbo Yo fails to disclose immunoglobulin as conjugate to hemin.
Martsev discloses advantages of antibody conjugates with porphyrins and metalloporphyrins and its applications in fluorescence or phosphorescence immunoassays as well as in photodynamic therapy, radioimaging and internal radiation therapy of cancer. In one embodiment, discloses new preactivated metalloporphyrin, palladium (II) coproporphyrin I-tetra-N-hydroxysuccinimide ester covalently attached to mouse monoclonal and rabbit anti-human ferritin antibodies (abstract). Additional disclosure includes that the porphyrin-modified antibodies, both monoclonal and polyclonal, provide immune-chemical reagents with enhanced antigen-binding affinity. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate immunoglobulin antibody as conjugate into Kremmer’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Martsev teaches that PdCP-IgG conjugates and their enhanced antigen-binding affinity suggests that these conjugates may prove useful for attaining maximum sensitivity in time resolved phosphorescence immunoassays (page 303) and reasonably would have expected success because the method of chemical coupling of carboxylic porphyrins to IgG through N-hydroxysuccinimide esters provides a mild, simple and convenient procedure of general utility for obtaining bona fide labeled antibodies of high affinity for use in immunoassays, photodynamic therapy of cancer, and, with appropriate radiometal chelates, in internal radiation imaging and therapy.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.